     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 1 of 10 Page ID #:4644



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4     Assistant United States Attorney
      Major Frauds Section
5     VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
6     Public Corruption and Civil Rights Section
           1500 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
9          E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO-2

15               Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                               FOR DEFENDANT EDWARD ARAO
16                    v.
                                               Hearing Date: March 2, 2020
17    EDWARD ARAO,                             Hearing Time: 9:00 a.m.
                                               Location:     Courtroom of the
18               Defendant.                                  Hon. S. James Otero

19
           Plaintiff United States of America, by and through its counsel
20
      of record, the United States Attorney for the Central District of
21
      California and Assistant United States Attorneys Katherine A. Rykken
22
      and Veronica Dragalin hereby files its Sentencing Position with
23
      respect to defendant EDWARD ARAO.
24
      //
25
      //
26
      //
27
      //
28
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 2 of 10 Page ID #:4645



1          This Position is based upon the attached memorandum of points

2     and authorities, the files and records in this case, and such further

3     evidence and argument as the Court may permit.

4

5      Dated: February 18, 2020            Respectfully submitted,

6                                          NICOLA T. HANNA
                                           Acting United States Attorney
7
                                           BRANDON D. FOX
8                                          Assistant United States Attorney
                                           Chief, Criminal Division
9

10                                          /s/ Katherine A. Rykken
                                           KATHERINE A. RYKKEN
11                                         VERONICA DRAGALIN
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 3 of 10 Page ID #:4646



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           On November 20, 2019, defendant Edward Arao (“defendant” or

4     “Arao”) was found guilty by jury trial on two counts, in a case that

5     charged defendant with conspiracy to engage in the business of

6     dealing in firearms without a license, in violation of 18 U.S.C.

7     § 371 (count one) and engaging in the business of dealing in firearms

8     without a license, in violation of 18 U.S.C. § 922(a)(1) (count

9     three).   On January 27, 2020, the United States Probation Office

10    (“USPO”) disclosed its Presentence Investigation Report (“PSR”) but

11    did not disclose a Sentencing Recommendation Letter in this matter.

12    (Dkt. 316.)    The PSR calculated a total offense level of 20 and a

13    Criminal History Category I, resulting in a Guideline Sentence range

14    of 33 to 41 months.     The government concurs with the PSR

15    calculations.

16          The government recommends that the Court impose the following

17    low-end sentence: (a) 33 months of imprisonment; (b) three years of

18    supervised release; and (c) a special assessment of $200.           The

19    government submits that such a sentence would be sufficient, but not

20    greater than necessary, to meet the sentencing goals set forth in 18

21    U.S.C. § 3553(a).

22    II.   FACTUAL BACKGROUND
23          Arao, who was a police officer with the Gardena Police

24    Department, was the CEO of a corporation, Ronin Tactical Group, which

25    had a federal license to deal in firearms.         (PSR ¶¶ 16, 19.)     Neither

26    Arao nor his co-defendant Carlos Fernandez (“Fernandez”) had a

27    license to deal firearms in their individual capacity.           (Id. ¶ 19.)

28    From the summer of 2015 through the summer of 2017, Arao worked in
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 4 of 10 Page ID #:4647



1     concert with Fernandez to purchase and sell approximately 87

2     firearms, using their status as police officers to facilitate the

3     purchase and sale of rare and valuable firearms.          (Id. ¶ 20.)

4     Fernandez advertised and sold firearms through his own Instagram

5     account, @the38superman, with sales often finalized through Ronin

6     Tactical, the FFL managed by Arao.        (Id. ¶ 21.)    Similarly, Arao

7     purchased firearms for himself through Ronin Tactical and then resold

8     them to private individuals, sometimes advertising them on

9     @the38superman.    (Id. ¶ 19.)     Arao personally resold 41 firearms,

10    sometimes the same day he certified on ATF Form 4473 that he was

11    purchasing the firearms for himself.        (See Trial Ex. 16.)     Moreover,

12    Arao appeared with Fernandez at gun shows, marketing Ronin Tactical

13    and @the38superman as business partners.         (See PSR ¶ 23.)    For this

14    conduct, a jury found Arao guilty of conspiring to engage in and

15    engaging in the business of dealing firearms without a license .
16          Of the firearms that Arao sold, four were recovered at crime

17    scenes involving drug trafficking.        (Id. ¶ 28.)    Arao sold three guns

18    to co-defendant Rafael Camacho Maravilla (“Maravilla”) who in turn

19    provided those guns to Oscar Camacho Jr. (“Camacho Jr.”), the latter

20    of whom is a felon.     (Id.)    Those three firearms were recovered at

21    the Camacho residence, along with seven other firearms,

22    methamphetamine, cocaine, heroin, and other indicia of drug

23    trafficking.    (Id.)   A fourth firearm that Arao sold was later

24    recovered in a drug investigation of co-defendant Mario Ramirez.

25    (Id. ¶ 29.)

26          In addition, when the ATF audited Ronin Tactical, it found that

27    Arao did not operate Ronin Tactical in compliance with federal

28    ///

                                            2
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 5 of 10 Page ID #:4648



1     regulations.    (Id. ¶ 26.)    For example, Arao failed to properly

2     report multiple sales and failed to properly complete ATF Form 4473.

3     (Id.)

4     III. THE PRESENTENCE INVESTIGATION REPORT AND GUIDELINES CALCULATIONS
5          On January 27, 2020, the USPO disclosed its PSR. 1          (Dkt. 316.)

6     The PSR calculated a total offense level of 20, starting with a base

7     offense level 12 pursuant to U.S.S.G. § 2K2.1(a)(7), a 6-level

8     enhancement for the number of firearms under U.S.S.G.

9     § 2K2.1(b)(1)(C), and a 2-level enhancement for abuse of trust under

10    U.S.S.G. § 3B1.3.     (PSR ¶¶ 38-48.)

11         The government concurs with this calculation. 2         With respect to

12    the abuse of trust enhancement, U.S.S.G. § 3B1.3 provides a two-level

13    enhancement “[i]f the defendant abused a position of public or

14    private trust ... in a manner that significantly facilitated the

15    commission or concealment of the offense.”         The Ninth Circuit has

16    recognized that “police officers are accorded public trust to enforce

17    the law.   The public, including fellow law enforcement agents, expect

18

19         1 Defendant’s sentencing position, which was filed on February
      18, 2020, included several belated, and consequently waived,
20    objections to the PSR. (See Dkt. 336 at 3-4.) The deadline for
      filing objections to the PSR was February 9, 2020, which is 14 days
21    after the USPO filed the PSR on January 27, 2020.
22         2 Defendant’s position, see Dkt. 336 at 5-8, that he is entitled
23    to 3-point reduction based on acceptance of responsibility under
      U.S.S.G. § 3E1.1(b) is unsupported by the law. Defendant went to
24    trial, contested the evidence, and argued (and continues to argue)
      that he was not culpable because he lacked the requisite mental
25    state. The Ninth Circuit has rejected any such argument. See, e.g.,
      United States v. Burrows, 36 F.3d 875, 883 (9th Cir. 1994) (“The fact
26    that [defendant] freely admitted committing the actus reus of the
27    crime does not change the fact that he maintained even after trial
      that he had a complete defense based on his purported lack of mens
28    rea. [Defendant’s] position is incompatible with acceptance of
      responsibility.”.)
                                       3
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 6 of 10 Page ID #:4649



1     that police officers will not violate the laws they are charged with

2     enforcing.”    United States v. Foreman, 926 F.2d 792, 796 (9th Cir.

3     1990) (holding that “district court correctly concluded that

4     Foreman’s use of her position as a police officer constituted an

5     abuse of a position of public trust” under 3B1.3); see also United

6     States v. Hale, 685 F.3d 522, 546, (5th Cir. 2012) (“Police officers

7     hold positions of public trust.”); United States v. Rehal, 940 F.2d

8     1, 5 (1st Cir. 1991) (“Needless to say, a police officer occupies a

9     position of public trust, and the commission of a crime by a police

10    officer constitutes an abuse of that trust.”).

11         The Ninth Circuit has repeatedly upheld the abuse of trust

12    enhancement as applied to law enforcement officers committing crimes.

13    United States v. Duran, 15 F.3d 131, 132 (9th Cir. 1994) (upholding

14    3B1.3 enhancement where defendant was a sheriff’s deputy with the

15    LASD accused of stealing money seized in connection with the arrest

16    of suspected drug dealers and money launderers); see also United

17    States v. Pascucci, 943 F.2d 1032, 1037 (9th Cir. 1991) (upholding

18    abuse of trust enhancement for U.S. Marshal convicted of attempted

19    extortion).    Courts have also recognized “that 3B1.3 is applicable

20    when an officer uses special knowledge, access, or both, that has

21    been obtained by virtue of his or her status as an officer to

22    facilitate substantially the offenses in question.”          United States v.

23    Williamson, 53 F.3d 1500, 1525, (10th Cir. 1995) (citations omitted).

24         Here, as supported by evidence introduced at trial, defendant’s

25    status as a law enforcement officer was essential to his illegal gun

26    selling scheme.    The reason defendant was able to make money by

27    repeatedly purchasing and then reselling guns at a profit is because

28    of California’s restrictions on “off-Roster” firearms.           In

                                            4
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 7 of 10 Page ID #:4650



1     California, licensed dealers can only sell off-Roster firearms to law

2     enforcement officers to be used in the discharge of their duties.

3     For that reason, these firearms are difficult to get and therefore

4     expensive in California. 3     For these reasons, the abuse of trust

5     enhancement is appropriate in this case.

6           With respect to criminal history, the USPO concluded that

7     defendant has zero criminal history points, resulting in a Criminal

8     History Category of I.      (PSR ¶ 57.)    The government concurs with this

9     calculation.

10          With a total offense level of 20 and a Criminal History Category

11    I, the Guidelines Sentence range is 33 to 41 months.           (PSR ¶ 94.)

12    IV.   SENTENCING RECOMMENDATION
13          The government respectfully requests that the Court adopt the

14    factual findings and criminal history calculation of the PSR in this

15    matter, and the additional information in this sentencing position.

16    In accordance with the factors listed in 18 U.S.C. § 3553(a), the

17    government recommends that the Court impose the following low-end

18    sentence: (a) 33 months of imprisonment; (b) three years of

19    supervised release; and (c) a special assessment of $200.

20          A.    Nature and Circumstances of the Offense
21          The Gun Control Act requires a person to be a licensed dealer

22    before engaging in the business of dealing in firearms.           18 U.S.C.

23    § 922(a).    A licensed dealer is required to maintain accurate records

24    of all firearms received and sold, 18 U.S.C. § 923(g), and may not

25

26
            3Arao’s co-defendant Fernandez repeatedly bragged to people
27    that he could use his law enforcement status as a police officer with
      the Gardena Police Department to buy these types of guns, including
28    from out of state, for a cheaper price and sell them at a higher
      price to non-law enforcement individuals.
                                       5
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 8 of 10 Page ID #:4651



1     sell firearms to prohibited classes of persons such as minors and

2     convicted felons.     18 U.S.C. §§ 922(b) & (d).      “It is through such

3     controls that Congress has sought to curtail criminal activities in

4     which firearms are used and to be able to more readily trace firearms

5     which have been used unlawfully.”         United States v. Jackson, 352 F.

6     Supp. 672, 677 (S.D. Ohio 1972), aff’d, 480 F.2d 927 (6th Cir. 1973).

7     At the same time, “Congress did not intend to place unnecessary

8     restrictions on law-abiding citizens.” Id.

9            Defendant’s conduct is behavior that facilitates the use of

10    firearms in criminal activities.          Defendant and his co-conspirator

11    put 87 firearms, the great majority of which were off-Roster

12    firearms, in the hands of people who could not lawfully purchase

13    those guns from licensed dealers in California.          Defendant ignored

14    the dangerous nature of his conduct, in flagrant disregard of his

15    duties and oath as a law enforcement officer, and did so because he

16    was motivated to make money.       Furthermore, four of the firearms that

17    Arao sold were recovered from drug trafficking crime scenes.            (PSR ¶

18    28.)    Although fortunately no violence resulted in this case, these

19    circumstances should be taken into account in fashioning an

20    appropriate sentence.     The offense conduct warrants the recommended

21    prison sentence.

22           B.   History and Characteristics of Defendant
23           By all accounts, defendant was a law-abiding citizen and

24    diligent police officer before this offense.         (PSR ¶ 83.)

25    Defendant appears to have been raised in a loving and happy family.

26    His father was a vice president of a bank and his mother an

27    interpreter.    (Id. ¶ 64.)    Unlike many defendants the Court sees,

28    Arao had a close relationship with his family and siblings and,

                                            6
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 9 of 10 Page ID #:4652



1     before this offense, appears to have had a stable marriage,

2     employment, and residence.      (Id. ¶ 66.)    As a police officer, Arao

3     knew and understood that breaking the law has consequences.

4     Defendant is well-educated, having received a bachelor’s degree from

5     Northeastern University.      (Id. ¶ 79.)    Arao does not suffer from

6     mental health or substance abuse problems.         (Id. ¶¶ 73-75.)     Before

7     making the decision to sell guns without a license, defendant’s life

8     appears to have been quite normal, if not prosperous.           Defendant

9     simply has no excuse for his conduct other than greed.           Accordingly,

10    defendant’s history and characteristics warrant the recommended

11    sentence.

12         C.     Need to Reflect the Seriousness of the Offense, Promote
                  Respect for the Law, and Afford Adequate Deterrence to
13                Criminal Conduct
14         The sentence must satisfy the need for punishment or

15    rehabilitation, as well as society’s need to reflect the seriousness

16    of the offense, promote respect for the law, provide just punishment

17    for the offense, and afford adequate deterrence.          There is a strong

18    need for the sentence to deter defendant and others from committing

19    future crimes.    18 U.S.C. §3553(a)(2)(B) (the sentence imposed is

20    required “to afford adequate deterrence to criminal conduct,” which

21    encompasses both specific and general deterrence).          A sentence that

22    provides for specific and general deterrence is necessary.            Despite

23    being a law enforcement officer, defendant was willing to illegally

24    deal in firearms.     A 33-month term of imprisonment will provide

25    specific deterrence by reminding him that obeying the law is more

26    important than lining his pockets.

27         The seriousness of this offense and defendant’s conduct

28    evidencing a lack of respect for the law are aggravating factors.               A

                                            7
     Case 2:18-cr-00121-PSG Document 340 Filed 02/18/20 Page 10 of 10 Page ID #:4653



1     custodial sentence is warranted in light of the need to deter

2     individuals like defendant who unlawfully deal in firearms.            The

3     recommended sentence would provide both specific and general

4     deterrence and just punishment for the offense in this case.

5     V.    CONCLUSION
6           For the foregoing reasons, the government respectfully requests

7     that the Court impose the following sentence: (a) 33 months of

8     imprisonment; (b) three years of supervised release; and (c) a

9     special assessment of $200.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
